Exhibit 10.2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

SUPPLY AGREEMENT

THIS AGREEMENT (the “Agreement”) is effective as of                     (the
“Effective Date”), by and between POWERWAVE TECHNOLOGIES, INC. a Delaware
corporation having a principal place of business at 1801 East Saint Andrew
Place, Santa Ana, California 92705, on behalf of itself and its affiliates or
majority-owned subsidiaries (collectively “Powerwave”) and Shenzhen Tatfook
Technology Co. Ltd. , a company established under the laws of the Peoples
Republic of China having its principal place of business at 3rd Industrial Area
of Shajing Industrial Company, Haoziang Road, Shajing Town, Bao’ an District,
Shenzhen, 518104, Peoples Republic of China, on behalf of itself and its
affiliates or subsidiaries (“Supplier”). Powerwave and Supplier are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

DEFINITIONS

For the purpose of this Agreement:

0. “Box Build Products” shall have the meaning set forth in Section 1.2.

1. “Business Day” shall mean any day other than a Saturday, Sunday or a national
holiday in the applicable country where the specific obligation is to be
performed. Any reference to “days” (unless “Business Days” are specified) shall
mean calendar days.

2. “Commercially Reasonable Efforts” shall mean, with respect to a given
obligation, the efforts that a reasonable person in the promisor’s position
would use so as to perform that obligation as expeditiously as reasonably
possible.

3. “Component Products” shall have the meaning set forth in Section 1.3.

4. “Manufacturing License Agreement” means that certain agreement between
Supplier and Powerwave under which Supplier will be granted the right to
manufacture and exclusively sell certain Powerwave products to customers in
China.

5. “Material” shall mean any subassemblies, components, parts or raw materials
and other materials comprising or comprised in Products.

6. “Material Manufacturing Leadtime” shall mean the time period required for a
supplier of Material to assemble, procure or otherwise produce the Material.

7. “Material Transit Time” shall mean the time period required to transport the
Material from the Material supplier to the Supplier.

8. “OEM Filter Products” shall mean the custom OEM BTS filter products that are
presently being sold to wireless OEM’s such as Nokia Siemens Networks, Ericsson
and Motorola that are manufactured at the manufacturing facility operated by
Filtronic Suzhou Telecommunications Products Co. Ltd. in Suzhou, China.

9. “Powerwave” shall mean Powerwave Technologies, Inc. and any other company
whose votes and/or capital are fifty per cent (50%) or more controlled directly
or indirectly by Powerwave Technologies, Inc.



--------------------------------------------------------------------------------

10. “Products” shall have the meaning set forth in Section 1.3.

11. “Product and Process Documentation” shall mean the documentation provided by
Powerwave to be used to manufacture Products including bills of material,
approved vendor list (AVL), assembly drawings, line layouts, process
documentation, quality and inspection plans, test processes, and packaging
requirements.

12. “Product Leadtime” shall mean the sum of the Material Manufacturing
Leadtime, Material Transit Time, Product Manufacturing Leadtime, and the Product
Transit Time.

13. “Product Manufacturing Leadtime” shall mean the time period required for the
Supplier to manufacture and test the Product.

14. “Product Transit Time” shall mean the time period required to transport the
Product from the Supplier to Powerwave.

15. “Proprietary Information” shall mean any trade secret or other information
that Powerwave wishes to keep confidential. Proprietary information can include
secret formulas, processes, and methods used in the manufacturing of the
Products.

16. “Specifications” shall mean those physical, mechanical, electrical and other
characteristics intended to define the performance, form, fit and function of a
Product and which are: (i) set forth in the documents provided by Powerwave or
(ii) are otherwise agreed to in writing by the Parties.

17. “$” shall mean US Dollars, which is the lawful currency of the United States
of America.

18. “Transition Period” means the six months following the Effective Date of
this Agreement and the closing of the transaction described in the Asset
Purchase Agreement between Supplier and Filtronic (Suzhou) Telecommunications
Products Co., Ltd.

19. All references in the Agreement to “quarter” or “quarterly” shall refer to
calendar quarters. All references in the Agreement to “year” or “yearly”
(including numeric references to a year) shall refer to calendar years.

 

1. TERM/SCOPE

1.1 Term. The initial term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue through the third anniversary of the Effective
Date, and thereafter, this Agreement shall be automatically renewed for
successive one year terms unless terminated by either Party with 90 days’ prior
written notice before the end of any renewal term. In addition, the Agreement
may be terminated pursuant to the terms of Section 10.

1.2 Scope. During the Term, Powerwave shall purchase from Supplier and Supplier
shall sell to Powerwave forty percent (40%) of Powerwave’s requirements for
those box build products that are referenced in Exhibit A (collectively the “Box
Build Products”), as amended to date, subject to Supplier’s ability to provide
sufficient volumes with competitive pricing, quality, service and on time
delivery. Exhibit A may be amended from time to time. Also any agreed change to
Exhibit A set forth in writing shall be considered an amendment to Exhibit A
even if the Parties don’t adopt a formal amendment to this Agreement. The
Parties understand that the Products are manufactured for Powerwave’s customers
and that there is no guarantee that demand for the Products from Powerwave’s
customers will continue at the current level expected. The Parties contemplate
that Powerwave will purchase $100,000,000 worth of Products (as

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

defined below) during the first four full calendar quarters of the term of this
Agreement (“Measurement Period.”) If Powerwave does not purchase $100,000,000
worth of Products during the Measurement Period, Powerwave agrees to increase
the percentage of its requirements for the Box Build Products purchased from
Supplier (not to exceed 80% of its requirements) until Powerwave purchases
$100,000,000 worth of Products (as defined below). Supplier and Powerwave agree
that any revenue generated by Supplier from sales of OEM Filter Products during
the Measurement Period shall be counted as purchases of Products by Powerwave
for purposes of this section 1.2. Supplier shall comply with the reporting
requirements contained in the Manufacturing License Agreement.

During the Measurement Period, on a calendar quarter basis, within 15 days
following the end of each quarter, Supplier will report to Powerwave its sales
of OEM Filter Products during the quarter. The report shall be certified as true
and correct by an officer of Supplier. Supplier shall keep complete and accurate
books and records in accordance with generally accepted accounting principles
reflecting all information necessary to verify the accuracy of its revenues from
the sale of OEM Filter Products and all rebates hereunder. Powerwave shall have
the right to audit, or cause its independent certified public accountant to
audit, such books and records of Supplier, provided, that such audit: (i) is
conducted during normal business hours, (ii) is conducted no more often than
once per fiscal quarter, and (iii) is conducted only after Powerwave has given
ten days’ prior written notice to Supplier. Powerwave shall bear the full cost
and expense of such audit, unless a discrepancy in excess of five percent
(5%) in favor of Powerwave is discovered, in which event Supplier shall bear the
full cost and expense of such audit. Regardless of the amount of discrepancy
discovered, all discrepancies (and interest thereon) shall be immediately due
and payable

1.3 Additional Business Opportunities. In addition to the Box Build Products
described in Section 1.2, Powerwave shall allow Supplier to quote on Powerwave’s
requirements for the following component products for its company-owned
manufacturing facilities: printed circuit board assemblies, cable assemblies,
subassemblies, connectors castings and other parts of Box Build Products or
other solutions or products currently or in the future required by Powerwave
(“collectively the “Component Products.”) In conducting a fair competitive
evaluation process in a good faith manner and in evaluating Supplier’s
quotations against quotations from other parties, Powerwave shall consider
price, volume capacity, lead times, product quality, and on time delivery
metrics. The Box Build Products and the Component Products shall collectively be
referred to as the “Products” as well as any other Products mutually agreed
upon. Supplier shall be considered a preferred supplier to Powerwave for the
Component Products and when evaluating Supplier against other suppliers of
Component Products, it shall consider all of the factors identified above in
making a selection decision. Supplier shall not refuse to quote on the supply of
Component Products or future Box Build Products when requested by Powerwave.

 

2. PRICING

2.1 Pricing. The pricing for the Products during the Transition Period is
specified on Exhibit A. Following the Transition Period, Powerwave may purchase
from Supplier the Products at the prices calculated according to the pricing
methodology described below and set forth in Exhibit B, which is attached hereto
and incorporated herein by this reference. Prices (a) are in the currency listed
in Exhibit A, (b) include Powerwave’s standard packaging, marking and labeling,
and (c) are based on the configuration set forth in the Specifications. Prior to
the end of the Transition Period, the Parties will conduct a meeting during
which the Parties will mutually agree upon a cost reduction roadmap for the
entire year following the Transition Period, which is organized by product
categories. The cost reduction roadmap shall include a timeframe goal for the
achievement of cost reductions, target annual cost reduction percentages by
Product and shall reflect consideration of new technology, existing inventory,
inventory revaluations, Product approval procedures and special discounts on
special projects. The Parties will review Supplier

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

performance against the annual cost reduction goals on a quarterly basis in
accordance with the process set forth in Exhibit B, and any mutually agreed
changes to pricing set forth in writing shall be considered updates to the
Agreement even if the Parties do not adopt a formal amendment to this Agreement.
This process shall be completed, and any new pricing that is mutually agreed
shall be implemented, prior to the first business day of each calendar quarter.
Supplier also agrees to provide costed bills of material (“BOM’s”) as requested
by Powerwave during the entire life cycle of any given Product.

2.2 Exclusions from Price. Prices specifically exclude (a) export licensing of
the Product and payment of broker’s fees, duties, tariffs and other similar
charges; (b) taxes or charges (other than those based on net income of Supplier)
imposed by any taxing authority upon the manufacture, sale, shipment, storage,
“value add” or use of the Product; and (c) setup, tooling, or non-recurring
engineering activities.

2.3 Most Favored Pricing. If Supplier sells similar quantities of any of the
same Products under substantially similar terms and conditions to a third party
for a lower price than the price for the Products, Supplier will reduce the
price of the Product to the lower price and such lower price will apply to all
future Orders (as defined herein). Supplier agrees to fulfill its obligations
under this Section in good faith.

2.4 Discounts. During the period after Powerwave purchases and pays the related
invoices for [*] worth of Products, Supplier will grant Powerwave an additional
[*] discount on all Product purchases up to [*] of additional Product purchases.

 

3. PAYMENT TERMS

3.1 Payment Terms.

3.1.1 Payment terms are net [*] days after the date that Powerwave receives a
valid invoice from Supplier. The Parties shall use their Commercially Reasonable
Efforts to implement EDI and other electronic methods of processing orders,
invoices and payment into their invoicing and payment processes.

3.1.2 If Powerwave in good faith disputes any portion of any Supplier invoice,
Powerwave shall submit to Supplier (i) as soon as possible, but no later than
the due date, written documentation identifying and substantiating the disputed
amount and (ii) by the due date, full payment of the undisputed portion of the
invoice. Supplier and Powerwave agree to use their respective Commercially
Reasonable Efforts to resolve any dispute within thirty (30) days after Supplier
receives written notice of a dispute from Powerwave. Any disputed amounts
resolved in favor of Powerwave shall be credited to Powerwave’s account within
five Business Days following resolution of the dispute. Any disputed amounts
determined to be payable to Supplier shall be paid within the terms set forth in
Section 3.1.1 or five Business Days after resolution of the dispute, whichever
is later.

 

4. PURCHASE ORDERS/FORECAST/RESCHEDULE/CANCELLATION/EXCESS AND OBSOLETE

4.1 Vendor Delivery Schedules; Order Confirmations.

(a) Powerwave will communicate and update its requirements for Products on a
weekly basis by providing Supplier with a Vendor Delivery Schedule (“VDS”)

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

containing a minimum of three months forecast. The VDS contains two rows under
each Product number. The row entitled “Purchase Order” shows the quantity of the
Product to be released by Supplier to Powerwave for delivery on a specific date.
The heading “Planned Order” shows Powerwave’s forecasted needs for the supply of
Product on a weekly basis. Powerwave’s forecasts under a VDS will be loaded and
executed to the supply base by Supplier on a weekly basis via Supplier’s
material planning system. The first [*] on the VDS under the forecast heading
represents a binding commitment as to the quantity of Products ordered by
Powerwave. Provided the “release to ship” or “forecast” columns on the VDS are
not revised upward in excess of the flexibility parameters described below, the
“release to ship” and “forecast” columns will roll forward such that at the end
of a weekly cycle Powerwave will issue a new VDS covering the binding commitment
for the next week. Supplier is authorized to ship only the quantity listed under
the “Purchase Order” heading. The quantity under the heading “Planned Order” is
for Supplier’s planning purposes only to assure manufacturing capacity and
material planning and procurement and not to be released to build.

For purposes of clarification, the following paragraph and Table 4.1 below is an
example of the VDS process. Assume that during Week 0, Powerwave issues a VDS
with Supplier that shows initial demand of 100 Products per week through Week 7.
[*] in the VDS are firm commitments from Powerwave, and Powerwave concurrently
issues an Order for the Products forecasted in those weeks. During Week 1,
Powerwave issues a new VDS with a binding commitment for [*] (which it revises
pursuant to Section 4.1(a) and Section 4.4), and Powerwave concurrently issues
an Order for the Products forecasted in Week 3. In [*], Powerwave continues to
issue a weekly VDS (with revisions to the forecast per the terms of the
Agreement) and continues to issue Orders on a concurrent basis.

Table 4.1

 

     Week 1    Week 2    Week 3    Week 4    Week 5    Week 6    Week 7

Week 0 VDS

   [*]    [*]    [*]    [*]    [*]    [*]    [*]

Week 1 new VDS

   [*]    [*]    [*]    [*]    [*]    [*]    [*]

Week 2 new VDS

   [*]    [*]    [*]    [*]    [*]    [*]    [*]

Week 3 new VDS

   [*]    [*]    [*]    [*]    [*]    [*]    [*]

Week 4 new VDS

   [*]    [*]    [*]    [*]    [*]    [*]    [*]

(b) VDS Confirmation. Each VDS shall be confirmed by Supplier through the
issuance of a Factory Load Plan (“FLP”) within three (3) business days of
receipt. Supplier shall confirm all delivery dates for a VDS within the FLP.
Supplier may not reject a VDS that complies with the terms of the Agreement.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5



--------------------------------------------------------------------------------

4.2 Purchase Orders; Confirmations.

(a) Powerwave will place a Purchase Order (“Order”) for Products, and the Order
will cover the Products that are subject to the binding commitment as detailed
in Section 4.1. Each Order shall be in the form of a written or electronic
communication and shall contain the following information: (i) the part number
of the Product; (ii) the quantity of the Product; (iii) the delivery date
(provided, that the actual delivery dates and shipping schedule shall be
included in the VDS, as defined herein); (iv) the location to which the Product
is to be shipped (provided that the actual location to which the product is to
be shipped shall be included in the VDS); (v) transportation instructions; and
(vi) the mutually agreed unit price of the Product. Each Order shall contain an
order number for billing purposes and may include other instructions and terms
(provided that such terms do not conflict with this Agreement) as may be
appropriate under the circumstances. Supplier shall not rely on written and/or
oral statements of Powerwave employees, as Powerwave only places Orders for
Products with firm quantities and delivery schedules through a VDS or a discreet
Order for Products not contained in the VDS.

(b) Order Confirmation. All Orders shall be confirmed by Supplier within two
(2) Business Days of receipt. If Supplier does not accept or reject the Order
within the two Business Day period, the Order shall be deemed accepted by
Supplier (and Powerwave shall promptly follow up on such Order to ensure
receipt). Supplier may not reject an Order that complies with the terms of the
Agreement.

4.3 Material Acquisition and Liability.

(a) Overview. The sum of the Material Manufacturing Leadtime, the Material
Transit Time, the Product Manufacturing Leadtime and the Product Transit Time is
the “Product Leadtime.” The Parties shall mutually agree on the Product Leadtime
required for each Product and document the elements of the Product Leadtime in
Exhibit A (or in another document mutually agreed by the Parties), and these
elements of the Product Leadtime shall be updated and agreed on a quarterly
basis at the quarterly business review. On a quarterly basis, Supplier shall
present strategies for managing and/or shortening the elements of the Product
Leadtime and minimizing each Party’s liability. The Parties will review Exhibit
A on a quarterly basis and any mutually agreed changes set forth in writing
shall be considered updates to Exhibit A even if the Parties do not adopt a
formal amendment to this Agreement.

(b) Material Acquisition. Powerwave hereby authorizes Supplier to purchase
Material based on the quantities set forth in the VDS and Purchase Order
provided that the Material is ordered in accordance with Material Manufacturing
Leadtime and Material Transit Time. This authorization shall extend to the
purchase of additional Materials as are reasonably required, taking into account
any Supplier minimum order quantities (“MOQ”) and/or standard packaging
quantities (“SPQ”). To the extent that Supplier incurs liability for Material in
addition to what is required to meet the Product Leadtime under the VDS,
Supplier will obtain Powerwave’s prior written consent, which shall not be
unreasonably withheld or delayed, before ordering any such Material. Powerwave
does not recognize any Material as being non-cancellable/non-returnable
(“NCNR”). Supplier agrees that it shall procure Powerwave’s consigned Material,
if applicable, i.e. Material owned by Powerwave that is held at one of
Supplier’s facilities, prior to purchasing the same Material from any third
party, and Supplier shall reimburse Powerwave for such Material via a credit
note within thirty (30) Business Days of the date of procurement. Furthermore,
Supplier agrees to re-distribute any Supplier-owned, excess Material between its
manufacturing facilities to support the manufacture of Powerwave’s Products
before acquiring Material from any third party.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

4.4 Cancellation

(a) Powerwave may modify or cancel deliveries in advance of agreed delivery
dates as follows. In the event that Powerwave requests that Supplier postpones a
shipment that is within the fixed and firm period, then the parties will
mutually agree on a commercially reasonably solution.

Table 4.4

 

Weeks of notice to Supplier (prior to original delivery
date from factory)

  

Maximum quantity of a specific Product

(expressed as a percentage of the quantity of that
specific Product in an Order) for which delivery
may be delayed

  

Maximum Upside in Delivery Schedule

(Subject to long lead item availability)

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

(b) Cancellation. If Powerwave cancels a Purchase Order and/or reduces the VDS
(collectively “Cancellation”), Supplier shall use commercially reasonable
mitigation measures and material management techniques to minimize the impact of
the Cancellation, including, without limitation, canceling outstanding orders
for Material, selling the Material to a third party, returning Material to the
Vendor, and using the Material for other customers where feasible. Supplier
acknowledges and agrees that it will only commit Material supply liability
within the agreed Material Manufacturing Leadtime and Material Transit Time.
Supplier shall immediately provide itemized detail of all vendor cancellation
charges and the reasons for such charges upon incurring each such charge.

4.5 Excess and Obsolete Material

(a) “Excess Material” means the quantity of Material that Supplier has on hand,
which has been ordered, manufactured or acquired, based on VDS and which has
been in inventory at Supplier’s manufacturing facility for [*] days and which
also has no demand on a going forward basis. The Parties shall meet in good
faith as part of the quarterly business review and resolve any Excess Material
pursuant to Powerwave’s Excess and Obsolete Material Procedures, which are
attached hereto as Exhibit C and incorporated herein by this reference.

(b) “Obsolete Material” means the quantity of Material that Supplier has on
hand, which has been ordered, manufactured or acquired, based on preceding VDS
which Supplier no longer requires based on Powerwave’s announcement or
notification of the following: (i) Formal announcement of End of Life or (ii) a
change in specification due to a Manufacturing Change Order (“MCO”) or an
Engineering Change Notice (“ECN”). The Parties shall meet in good faith as part
of the quarterly business review and resolve any Obsolete Material pursuant to
Powerwave’s Excess and Obsolete Material Procedures.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7



--------------------------------------------------------------------------------

(c) Supplier will provide Powerwave with written notification on or about the
fifteenth (15) Calendar Day of each month of the potential cost of such Excess
or Obsolete Materials. At a minimum, the list will contain the following
information regarding all Material: Powerwave part number, Manufacturer’s name
and part number, purchase price, on hand quantity, on order quantity, “where
used”, current demand, reason for potential E&O and MOQ and SPQ per item.

(d) Supplier will provide Powerwave with a written Excess Material and Obsolete
Material claim on the 15th day (or nearest following Business Day) of the second
month of each calendar quarter. This claim summary will contain the information
required by Powerwave in a format specified in Exhibit D, which is attached
hereto and incorporated by this reference. Powerwave will evaluate the claim
pursuant to the criteria set forth in this Agreement. The parties will work
together in good faith in an effort to settle and pay the claim by the end of
the quarter in which the claim is submitted.

 

5. DELIVERY AND ACCEPTANCE

5.1 Delivery. All Product shipments (including shipments made in accordance with
Section 7 (Warranty)) shall be DDU Powerwave’s designated location in the Suzhou
logistics park (Incoterms 2000) for shipments inside of China. Title to and risk
of loss or damage to the Product shall pass to Powerwave per the applicable
Incoterm. Supplier shall mark, pack, package, crate, transport, ship and store
Product to ensure (a) delivery of the Product to its ultimate destination in
safe condition, (b) compliance with all requirements of the carrier and
destination authorities, and (c) compliance with any special instructions of
Powerwave. If Supplier in the future relocates its location of manufacture, the
Parties shall mutually agree on the applicable shipping terms.

5.2 Delayed Delivery. As used herein, the term “delivery date” means the date on
which Supplier delivers the Product to the common carrier in accordance with
Section 5.1. Supplier shall use its Commercially Reasonable Efforts to give
Powerwave advance notice of any prospective failure to ship Product in time to
meet the committed delivery date specified in any Purchase Order or VDS. If
Supplier becomes aware of any circumstances that may affect its ability to meet
the agreed delivery dates, Supplier shall provide written notice of the
potential delivery delay on a weekly basis via the “clean to build” report and
with a specific reference in the FLP. Supplier will use its Commercially
Reasonable Efforts to meet agreed delivery dates and, in the event the failure
to timely deliver the Product, Supplier will bear the cost of any premium
freight charges, Material expediting fees, and overtime labor necessarily
incurred by Supplier to mitigate the impact on Powerwave of actual or impending
late deliveries.

5.3 Liquidated Damages For Delayed Delivery.

 

  5.3.1 With Prior Written Notice. If Powerwave has not granted Supplier with an
extension to the delivery date, Powerwave may at its discretion apply liquidated
damages calculated on the basis of the price of the delayed Products at the rate
of [*] per each commenced week up to a maximum of [*] of the price of the
delayed Products.

 

  5.3.2 Without Prior Written Notice. If Supplier fails to notify Powerwave of
the delay in accordance with Section 5.3 above, Powerwave may at its discretion
require Supplier to pay liquidated damages at the rate of [*] per each full week
up to a maximum of [*] of the price of the delayed Products.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8



--------------------------------------------------------------------------------

5.4 Acceptance. If Powerwave believes that any shipment of Product has failed
the incoming inspection, fails out of the box (dead on arrival, does not power
up) or should be rejected because it is a Non-complying Product (as defined
below) or does not comply with the applicable warranties as outlined in
Section 7, Powerwave will give Supplier written notice, including sufficient
details of the failure or rejection. All returned Non-Complying Product shall be
returned pursuant to the process set forth in Section 7.2.

 

6. CHANGES

6.1 General. Upon providing prior written notice to Supplier, Powerwave reserves
the right at any time to make changes within the general scope of this
Agreement. Such changes may include, but are not limited to changes in
(1) drawings, plans, designs, procedures, (2) Specifications, test
specifications or BOMs, (3) methods of packaging and shipment (4) Approved
Vendor Lists, (5) the amount of any property or services furnished by Powerwave.
All changes shall be requested pursuant to an ECN, MCO or Temporary Deviation
(“TD”) and through Powerwave’s Product Documentation Management system. The
Parties will agree on the cost impact of any change and the allocation of such
cost per Section 6.3 below.

6.2 Supplier may not discontinue the manufacture of any Product nor make any
changes that affect the form, fit, function quality, reliability, or
interchangeability of any Product nor change the location of manufacture of the
Products without the prior written approval of Powerwave’s authorized
representative. Supplier shall notify Powerwave of any proposed change to any
Product and shall supply a written description of the expected effect of the
change, including the effect on price, and any cost savings permitted by the
change. In addition, Supplier shall provide Powerwave with sample builds
reflecting the change as well as a product evaluation test for the sample builds
that includes yield and test results for the sample builds. Powerwave shall
approve or disapprove the proposed changes. Supplier may not change or modify
the Product without Powerwave’s prior written consent. Information, advice,
approvals or inspections given by Powerwave’s technical personnel or other
representatives shall be deemed expressions of personal opinions only and shall
not affect Powerwave and Supplier’s rights and obligations. Upon approval by
Powerwave’s authorized representative, such changes shall be documented and
incorporated into the Specification and Product and Process Documentation via an
ECN, MCO or TD (collectively herein, a “Change Notice”). In addition Supplier
may not change Supplier’s manufacturing site or process without the prior
written approval of Powerwave’s authorized representative (such approval shall
not be unreasonably withheld or delayed).

6.3 When Supplier receives a Change Notice related to a Product’s BOM, it will
provide a detailed response within five (5) Business Days of receipt. When
Supplier receives a Change Notice related to a process issue, it will provide a
detailed response within three (3) Business Days of receipt. If any such change
causes an increase or decrease in the price of Products under this Agreement or
in the time required for Supplier’s performance, Supplier shall promptly notify
Powerwave and assert its claim for adjustment within ten (10) Business Days
after the change is ordered, and the Parties shall meet in good faith to agree
upon an equitable adjustment. Powerwave will issue a purchase order upon
acceptance of the Change Notice, and pay for all Materials rendered Obsolete or
Excess due to any accepted change per Section 4.5. All costs of implementing a
Change Notice (including without limitation: premium costs of Materials;
Material handling charges; process and tooling charges and evaluation and
testing costs) will be the responsibility of Powerwave, except for a Change
Notice initiated by Supplier solely to improve its manufacturing processes.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9



--------------------------------------------------------------------------------

7. WARRANTY

7.1 Supplier Warranty. Supplier warrants that, for a period of [*] from the date
of delivery of the Product to Powerwave or its end customer, as applicable: the
Product will be (i) free from defects in material and workmanship; (ii) new and
unused; (iii) manufactured in accordance and shall conform, in all material
respects, to the Specifications; and (iv) free from all liens and encumbrances.
The above warranty covers all Material included in the Products. Products shall
be considered free from defects in workmanship if they are manufactured in
accordance with the latest version of Powerwave’s workmanship and quality
process standards, IPC-A-600, IPC-A-610 or IPC-A-620 and successfully complete
any mutually agreed product acceptance test. Supplier shall, at its option and
at its expense, repair, replace or issue a credit for Product found defective
during the warranty period.

7.2 RMA Procedure.

7.2.1 Powerwave will request RMA numbers for Product failures arising in the
factory and/or the field. Powerwave shall pay all transportation costs for
returns of the Products to Supplier and Supplier shall pay all transportation
costs for the shipment of the repaired or replacement Products to Powerwave to
its designated location in the Suzhou logistics park. Any repaired or replaced
Product shall be warranted as set forth in this Section for a period equal to
the greater of (i) the balance of the applicable warranty period relating to
such Product or (ii) ninety (90) days after it is received by Powerwave. In the
case of replacement, title to the defective Product shall pass to Supplier upon
delivery to Supplier.

7.2.2 Supplier shall repair all Products (or replace Products) and ship the
repaired/replacement Product within five (5) Business Days from the date on
which Supplier receives the defective Product from Powerwave. If Powerwave
requests Supplier to repair Powerwave Products that were not manufactured by
Supplier, Powerwave will pay for the cost of the repair in accordance with the
procedure described in Section 7.2.7 below.

7.2.3 Supplier will provide a daily summary report showing all repairs made
during the period. The report will include model number, serial number,
completion date of warranty service, description of failure condition, parts
required to make repair and other items as requested. If Supplier becomes aware
of any quality issues, design or manufacturing defect, other issues, whether
Supplier or supplier related, which may impact Supplier’s compliance with the
Product Specification then Supplier will promptly notify Powerwave of the nature
of such issues and provide the known technical details. Powerwave reserves the
right to suspend Product shipments until resolution of the above issue.

7.2.4 The Parties agree to review the status of Product repairs and repair
cycles at their quarterly business reviews or more frequently as mutually
agreed.

7.2.5 Supplier will plan for materials required for completing repairs based on
the historical return rate of each part and the historical material usage to
repair those items. These items must be planned for to ensure the five
(5) Business Days turnaround time is strictly adhered to.

7.2.6 Supplier will support the use of Powerwave’s or Powerwave’s end customers’
repair tracking and data information systems as it relates to the repairs being
completed at the Supplier’s site. Such systems require timely data input
regarding repair activities.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10



--------------------------------------------------------------------------------

7.2.7 If Powerwave desires Supplier to do repairs or re-work of Powerwave
Products (produced by Powerwave or a third party contract manufacturer),
Powerwave will provide Supplier with information relating to the nature of the
repair, the quantity of units to be repaired, and the inventory required for the
repair so that Supplier may provide a price quotation to Powerwave for the
repair work.

7.3 Epidemic Failure. An Epidemic Failure shall be deemed to have been attained
when (within the [*] period beginning from the delivery the Product) more than
[*] of a particular Product supplied under this Agreement over any consecutive
one hundred eighty (180) day period is found to contain a defect attributable to
the same root cause. If Powerwave experiences an Epidemic Failure, Powerwave
will promptly inform Supplier of the nature of such Epidemic Failure and provide
as much detail regarding the Epidemic Failure as is known. The Parties shall
meet to discuss the Epidemic Failure as soon as possible. If the Epidemic
Failure results from a defect for which Supplier is responsible under
Section 7.1 (Warranty), then, Supplier shall indemnify and hold Powerwave
harmless from any actual costs incurred as a result of the Epidemic Defect
including the cost to repair and/or replace the defective Products, the cost to
de-install and re-install the Products in the field, and the cost of any related
shipping expenses.

7.4 This warranty does not include any Products that were not manufactured by
Supplier or any Products that have defects or failures resulting from
(a) Powerwave’s design of Products; (b) accident, disaster, neglect, abuse,
misuse, improper handling, testing, storage or installation; or (c) alterations,
modifications or repairs by Powerwave or third parties to the extent such
modification was the cause of the failure or defect.

7.5 Non-warrantable issues. Supplier will support the non-warranty repair of
products for Powerwave for 10 years from date of sale. The Parties shall
cooperate in good faith to find the cause of such defects and take remedial
measures. A flat fee labor price per part number will be determined for
non-warranty repairs completed by Supplier. Supplier will provide a monthly
summary of non-warranty repairs to be paid by Powerwave, including but not
limited to, part number, serial number, and any materials used.

 

8. POWERWAVE FURNISHED EQUIPMENT AND COMPONENTS

8.1 Powerwave-Furnished Items. Powerwave shall provide Supplier with the Product
design and related specifications, and applicable regulatory requirements, and
may in the future provide Supplier with equipment, tooling, Material
(collectively the “Powerwave-Furnished Items”). Powerwave hereby represents and
warrants that the Powerwave-Furnished Items, including any Material sold by
Powerwave to Supplier, meet Powerwave’s current quality standards, are or will
be fit for their intended purposes, meet all applicable regulatory requirements,
and will be delivered to Supplier in a timely manner. Documentation (including
BOM’s, drawings and artwork) shall be current and complete.

8.2 Care of Powerwave-Furnished Items. In case Powerwave supplies
Powerwave-Furnished Items in the future that are necessary for Supplier to
manufacture additional or new Products, all Powerwave-Furnished Items shall
remain the property of Powerwave. Supplier shall clearly identify all
Powerwave-Furnished Items by an appropriate tag and shall utilize such
Powerwave-Furnished Items solely in connection with the manufacture of
Powerwave’s Product. The Powerwave Furnished Items may not be used to
manufacture products for third parties. Supplier shall not make or allow
modifications to be made to the Powerwave-Furnished Items without Powerwave’s
prior written consent. Supplier shall be responsible for reasonable diligence
and care in the use and protection of any Powerwave-Furnished Items and routine
maintenance of any Powerwave-Furnished equipment. All Powerwave-Furnished Items
shall be returned to Powerwave at Powerwave’s expense upon request.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11



--------------------------------------------------------------------------------

8.3 Powerwave-Furnished Material. Powerwave-Furnished Material shall be handled
in accordance with industry standards and shall be kept and maintained in good
operating condition, ordinary wear and tear excepted. If Powerwave makes
Material available to Supplier and responds to Supplier’s requests for
information concerning the Material in a timely fashion, Supplier shall use its
Commercially Reasonable Efforts to purchase Powerwave’s Material before
purchasing similar Material from third party vendors. The Material shall be sold
at its current market price, unless Powerwave paid a different price for the
Material. In such case, the Material will be sold at the price paid by
Powerwave, and Supplier may include such price in the pricing for the applicable
Products.

 

9. INDEMNIFICATION AND LIMITATION OF LIABILITY

9.1 Supplier’s Indemnification. Supplier shall indemnify, defend, and hold
Powerwave and Powerwave’s affiliates, shareholders, directors, officers,
employees, contractors, agents and other representatives (the
“Powerwave-Indemnified Parties”) harmless from all third party demands, claims,
actions, causes of action, proceedings, suits, assessments, losses, damages,
liabilities, settlements, judgments, fines, penalties, interest, costs and
expenses (including fees and disbursements of counsel) of every kind (each a
“Claim,” and, collectively “Claims”) (i) based upon personal injury or death or
injury to property to the extent any of the foregoing is proximately caused by
the negligent or willful acts or omissions of Supplier or its officers,
employees, subcontractors or agents and/or (ii) arising from or relating to any
actual or alleged infringement or misappropriation of any patent, trademark,
mask work, copyright, trade secret or any actual or alleged violation of any
other intellectual property rights arising from or in connection with Supplier’s
manufacturing processes.

9.2 Powerwave’s Indemnification. Powerwave shall indemnify, defend, and hold
Supplier and Supplier’s affiliates, shareholders, directors, officers,
employees, contractors, agents and other representatives (the
“Supplier-Indemnified Parties”) harmless from all third party Claims (i) based
upon personal injury or death or injury to property to the extent any of the
foregoing is proximately caused by the negligent or willful acts or omissions of
Powerwave or its officers, employees, subcontractors or agents and/or
(ii) arising from or relating to any actual or alleged infringement or
misappropriation of any patent, trademark, mask work, copyright, trade secret or
any actual or alleged violation of any other intellectual property rights
arising from or in connection with any written Specifications for the Product
supplied by Powerwave.

9.3 Procedure. A Party entitled to indemnification pursuant to this Section (the
“Indemnitee”) shall promptly notify the other Party (the “Indemnitor”) in
writing of any Claims covered by this indemnity. Promptly after receipt of such
notice, the Indemnitor shall assume the defense of such Claim with counsel
reasonably satisfactory to the Indemnitee. Indemnitee shall provide Indemnitor
with reasonable assistance in the defense of the Claim. If the Indemnitor fails,
within a reasonable time after receipt of such notice, to assume the defense
with counsel reasonably satisfactory to the Indemnitee or, if in the reasonable
judgment of the Indemnitee, a direct or indirect conflict of interest exists
between the Parties with respect to the Claim, the Indemnitee shall have the
right to undertake the defense, compromise and settlement of such Claim for the
account and at the expense of the Indemnitor. Notwithstanding the foregoing, if
the Indemnitee in its sole judgment so elects, the Indemnitee may also
participate in the defense of such action by employing counsel at its expense,
without waiving the Indemnitor’s obligation to indemnify and defend. The
Indemnitor shall not compromise any Claim (or portions thereof) or consent to
the entry of any judgment without an unconditional release of all liability of
the Indemnitee as to each claimant or plaintiff.

9.4 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR SPECIAL DAMAGES,
OR ANY DAMAGES WHATSOEVER RESULTING FROM LOSS OF USE, DATA

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12



--------------------------------------------------------------------------------

OR PROFITS, EVEN IF SUCH OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FOR THE PURPOSE OF THIS SECTION, LOST PROFITS SHALL BE CONSIDERED
CONSEQUENTIAL DAMAGES. IN NO EVENT SHALL EITHER PARTY’S LIABILITY FOR ALL CLAIMS
ARISING OUT OF OR RELATING TO THIS AGREEMENT EXCEED THE TOTAL AMOUNT PAID BY
POWERWAVE DURING THE TERM OF THE AGREEMENT. Notwithstanding the foregoing, the
caps set forth herein shall not apply to limit (i) a Party’s obligation to
indemnify the other Party against any third party Claim for personal injury or
property damage, (ii) actual damages required to be paid to any third party as a
result of any infringement claim, or (iii) any Epidemic Defect claim by
Powerwave under this Agreement. THE LIMITATION SET FORTH IN THIS SECTION SHALL
APPLY WHERE THE DAMAGES ARISE OUT OF OR RELATE TO THIS AGREEMENT.

 

10. TERMINATION

10.1 Termination for Cause. Subject to Section 10.4, either Party may terminate
this Agreement or an Order hereunder for default if the other Party materially
breaches this Agreement; provided, however, no termination right shall accrue
until thirty (30) days after the defaulting Party is notified in writing of the
material breach and has failed to cure or give adequate assurances of
performance within the thirty (30) day period after notice of material breach.

10.2 Termination by Operation of Law. Subject to Section 10.4, this Agreement
shall immediately and automatically terminate should either Party (a) become
insolvent; (b) enter into or file a petition, arraignment or proceeding seeking
an order for relief under the bankruptcy laws of its respective jurisdiction;
(c) enter into a receivership of any of its assets or (d) enter into a
dissolution or liquidation of its assets or an assignment for the benefit of its
creditors.

10.3 Termination without Cause. Subject to Section 10.4, Powerwave may terminate
this Agreement without cause at any time upon providing sixty (60) days’ prior
written notice to Supplier.

10.4 Orderly Wind Down. Upon any termination, the Parties will use Commercially
Reasonable Efforts to cooperate in the orderly wind down of operations of
Powerwave, taking into account Powerwave’s need to avoid interruption of supply.
Upon termination of this Agreement, Powerwave shall pay Supplier, termination
charges up through the effective date of termination in an amount equal to
Powerwave’s liability under Section 4 hereof, subject to any offsets based upon
a termination due to Supplier’s breach. Upon termination of this Agreement,
Supplier agrees to meet in good faith with Powerwave to create and execute a
transition plan which will include: (i) a transfer of all Materials to Powerwave
at a price equal to the purchase price of the Materials less Supplier’s markup;
(ii) a transfer of all tooling and equipment bought specifically for Powerwave’s
Product at a price equal to the purchase price of the equipment/tooling, less
depreciation; and (iii) transfer of all Powerwave’s Furnished Items; (iv) a
schedule to complete the remaining Orders; and (v) a transfer of any Products at
an agreed upon price; (vi) any other items to be agreed upon between the
Parties. Supplier shall also provide Powerwave with access to any relevant
designs and other documentation concerning the Products. Subject to Supplier’s
confidentiality obligations and security requirements, Powerwave may audit
Supplier during the winding down of operations.

 

11. QUALITY

11.1 Specifications. Product shall be manufactured by Supplier in accordance
with the Specifications, as modified via written ECO’s or a TD in accordance
with this Agreement. Neither Party shall make any change to the Specifications,
to any Material described therein, or to the Products (including, without
limitation, changes in form, fit, function, design or appearance of the Products
or changes which would affect the reliability of any of the Products) unless
such change is made in accordance with Section 6.1.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13



--------------------------------------------------------------------------------

11.2 Content of Specifications. The Specifications shall include, but shall not
be limited to (i) detailed electrical, mechanical, performance and appearance
specifications for each model of Product, (ii) the BOM; (iii) tooling
specifications, along with a detailed description of the operation thereof,
(iv) art work drawings, (v) Material specifications, (vi) Vendor cross
references.

11.3 Material. Supplier shall use in its production of Products such Material of
a type, quality, and grade specified by Powerwave to the extent Powerwave
chooses to so specify, and shall purchase Material only from Vendors appearing
on Powerwave’s approved vendor list (“AVL”); provided, however, that in the
event Supplier cannot purchase a Material from a Vendor on Powerwave’s AVL for
any reason, Supplier shall be able to purchase such Material from an alternate
Vendor, subject to Powerwave’s prior written approval via a TD or an ECO, which
approval shall not be unreasonably withheld, conditioned or delayed. Supplier
shall use Commercially Reasonable Efforts to manage all Vendors.

11.4 Quality Specifications. Supplier shall comply with the quality
specifications set forth in its Quality Manual, which meets the requirements of
ISO 9000 and is incorporated by reference herein, a copy of which is available
from Supplier upon request. The parties shall discuss the possibility of
Supplier becoming TL 9000 certified and shall mutually agree on a time frame for
such certification.

11.5 Quality Target.

11.5.1 Powerwave’s quality target is to accept only Products fully conforming to
the Specifications. Supplier shall provide a formal Quality Plan for each
Product that includes manufacturing process and capability metrics, product
certification, in process and final test procedures, data collection, data
reporting and quality control procedures for the manufacturing process that
could be used to accept/reject Products. Quality plans must be agreed to prior
to initial production shipments.

11.5.2 Supplier shall manufacture the Products to the Product and Process
Documentation and quality control standards established by Powerwave and
mutually agreed to by Supplier and Powerwave. Supplier shall inspect all
Products prior to shipment to Powerwave to determine whether such Products meet
the agreed upon process controls, test yields, end-of-line audits and out-of-box
audits. Inspections will be held according to the following documents in order
of precedence:

 

11.5.2.1.1    Powerwave Source Control Drawing 11.5.2.1.2    Powerwave
Fabrication Drawing 11.5.2.1.3    Supplier Generated Special Drawing

11.5.3 Supplier shall keep and maintain manufacturing process inspection and
test records for the manufacture of Powerwave’s Products, which shall be
available for inspection for Powerwave and allow copies to be made and extracts
to be taken and shall furnish any information which may be reasonably required
by Powerwave with respect thereto.

11.6 Inspection of Facility. Powerwave reserves the right during regular
business hours and following reasonable advance notice to Supplier and subject
to Powerwave’s confidentiality obligations, to inspect Supplier’s facilities or
quality control procedures and perform reasonable source verifications and
quality assurance audits, both prior to the first delivery of Products and
periodically thereafter, in order to verify compliance with the Specifications
and

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14



--------------------------------------------------------------------------------

Product and Process Documentation. Any such inspections or audits shall not
relieve Supplier of its obligation to deliver conforming Product in accordance
with specified delivery dates. Supplier agrees to provide suitable office space
within Supplier’s manufacturing facility with telephone and IT network
capabilities for the individuals performing the inspections or audits. Powerwave
and its representatives shall observe all security and handling measures of
Supplier while on Supplier’s premises.

11.7 Out of Box Audits. Powerwave may also perform specific incoming inspection
and out-of-box audits at its facilities to determine whether the Products meet
the Specifications. Such inspections shall be completed by Powerwave within
thirty (30) days after delivery of Product to Powerwave. It is expressly agreed
that inspections and/or payments prior to delivery will not constitute final
acceptance. If the Products delivered do not meet the Specifications, then
Powerwave shall have the rights as specified in Section 7.

11.8 Disaster Recovery Plan. Upon Powerwave’s request, Supplier shall provide to
Powerwave a disaster recovery plan or disaster recovery procedures for any
relevant Supplier facility for which a plan exists (“Recovery Plan”). The
Recovery Plan will the actions Supplier shall take to resume production of the
Products as soon as possible after damage or destruction of Supplier’s factory
or other facilities or machinery, personnel, software, documentation and/or
supply management. Such events include without limitation, fire, flood, power
shortage, earthquake or other events of force majeure. The Recovery Plan shall
also include alternative processes for resuming production of the Products by
opening an alternative facility or setting up the necessary equipment and
assembly lines in an existing factory of Supplier.

 

12. FORCE MAJEURE

12.1 Force Majeure Event. For purposes of this Agreement, a “Force Majeure
Event” shall mean the occurrence of unforeseen circumstances beyond a Party’s
control and without such Party’s negligence or intentional misconduct,
including, but not limited to, any act by any governmental authority, act of
war, natural disaster, strike, boycott, embargo, shortage, riot, lockout, labor
dispute, and civil commotion

12.2 Notice of Force Majeure Event. Neither Party shall be responsible for any
failure to perform due to a Force Majeure Event provided that such Party gives
notice to the other Party of the Force Majeure Event as soon as reasonably
practicable, but not later than five (5) days after the date on which such Party
knew or should reasonably have known of the commencement of the Force Majeure
Event, specifying the nature and particulars thereof and the expected duration
thereof; provided, however, that the failure of a Party to give notice of a
Force Majeure Event shall not prevent such Party from relying on this Section
except to the extent that the other Party has been prejudiced thereby.

12.3 Termination of Force Majeure Event. The Party claiming a Force Majeure
Event shall use Commercially Reasonable Efforts to mitigate the effect of any
such Force Majeure Event and to cooperate to develop and implement a plan of
remedial and reasonable alternative measures to remove the Force Majeure Event;
provided, however, that neither Party shall be required under this provision to
settle any strike or other labor dispute on terms it considers to be unfavorable
to it. Upon the cessation of the Force Majeure Event, the Party affected thereby
shall immediately notify the other Party of such fact, and use its Commercially
Reasonable Efforts to resume normal performance of its obligations under the
Agreement as soon as possible.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15



--------------------------------------------------------------------------------

12.4 Limitations. Notwithstanding that a Force Majeure Event otherwise exists,
the provisions of this Section shall not excuse (i) any obligation of either
Party, including the obligation to pay money in a timely manner for Product
actually delivered or other liabilities actually incurred, that arose before the
occurrence of the Force Majeure Event causing the suspension of performance; or
(ii) any late delivery of Product, equipment, materials, supplies, tools, or
other items caused solely by negligent acts or omissions on the part of such
Party.

12.5 Termination for Convenience. In the event a Party fails to perform any of
its obligations for reasons defined in this Section 12 for a cumulative period
of thirty (30) days or more from the date of such Party’s notification to the
other Party then the other Party at its option may extend the corresponding
delivery period for the length of the delay. In the event of a termination of
the Agreement under this Section 12.5, the Parties agree to work together in
good faith in order to orderly wind down the business relationship pursuant to
Section 10.

 

13. CONFIDENTIALITY AND NON-SOLICITATION OF EMPLOYEES

13.1 Definitions. For the purpose of this Agreement:

(a) “Confidential Information” means information (in any form or media)
regarding a Party’s customers, products, prospective customers (including lists
of customers and prospective customers), methods of operation, engineering
methods and processes (include any information which may be obtained by a Party
by reverse engineering, decompiling or examining any software or hardware
provided by the other Party under this Agreement), programs and databases,
patents and designs, billing rates, billing procedures, vendors and suppliers,
business methods, finances, management, or any other business information
relating to such Party (whether constituting a trade secret or proprietary or
otherwise) which has value to such Party and is treated by such Party as being
confidential; provided, however, that Confidential Information does not include
information that (i) is known to the other Party prior to receipt from the
Disclosing Party hereunder, which knowledge shall be evidenced by written
records, (ii) is independently developed as evidenced by written records,
(iii) is or becomes in the public domain through no breach of this Agreement, or
(iv) is received from a third party without breach of any obligation of
confidentiality.

(b) “Person” shall mean and include any individual, partnership, association,
corporation, trust, unincorporated organization, limited liability company or
any other business entity or enterprise.

(c) “Representative” shall mean a Party’s employees, agents, or representatives,
including, without limitation, financial advisors, lawyers, accountants,
experts, and consultants.

13.2 Nondisclosure Covenants.

(a) In connection with this Agreement, each Party (the “Disclosing Party”) may
furnish to the other Party (the “Receiving Party”) or its Representatives
certain Confidential Information. For a period of three (3) years from the date
of the last disclosure under this Agreement, the Receiving Party (a) shall
maintain as confidential all Confidential Information disclosed to it by the
Disclosing Party, (b) shall not, directly or indirectly, disclose any such
Confidential Information to any Person other than (i) those Representatives of
the Receiving Party whose duties justify the need to know such Confidential
Information and then only after each Representative has agreed to be bound by
this Confidentiality Agreement and clearly understands his or her obligation to
protect the confidentiality of such Confidential

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16



--------------------------------------------------------------------------------

Information and to restrict the use of such Confidential Information or (ii) if
Supplier is the Receiving Party, a third party Vendor for the purpose of
obtaining price quotations and (c) shall treat such Confidential Information
with the same degree of care as it treats its own Confidential Information (but
in no case with less than a reasonable degree of care).

(b) The disclosure of any Confidential Information is solely for the purpose of
enabling each Party to perform under this Agreement, and the Receiving Party
shall not use any Confidential Information disclosed by the Disclosing Party for
any other purpose.

(c) Except as otherwise set forth in this Agreement, all Confidential
Information supplied by the Disclosing Party shall remain the property of the
Disclosing Party, and will be promptly returned by the Receiving Party upon
receipt of written request therefore.

(d) If the Receiving Party or its Representative is requested or becomes legally
compelled to disclose any of the Confidential Information, it will provide the
Disclosing Party with prompt written notice. If a protective order or other
remedy is not obtained, then only that part of the Confidential Information that
is legally required to be furnished will be furnished, and Commercially
Reasonable Efforts will be made to obtain reliable assurances of
confidentiality.

13.3 Non-Solicitation of Employees. Except for the employee transfer arrangement
pursuant to Section 5.11 of the Asset Purchase Agreement between Supplier and
Filtronic (Suzhou) Telecommunication Products Co. Ltd., an affiliate of
Powerwave, during the term of this Agreement and for a period of one (1) year
thereafter, neither Party shall directly or indirectly solicit, recruit or hire
(or attempt to solicit, recruit or hire) any of the other Party’s employees;
provided, however, that this shall not prohibit a Party from (a) advertising for
open positions provided that such advertisements are not targeted solely at the
employees of the other Party; (b) or employing any individual who initiates
contact with such Party on his or her own initiative, whether in response to an
advertisement or otherwise.

13.4 Injunctive Relief Authorized. Any material breach of this Section by a
Party or its Representatives may cause irreparable injury and the non-breaching
Party may be entitled to equitable relief, including injunctive relief and
specific performance, in the event of a breach. The above will not be construed
to limit the remedies available to a Party. In addition, the prevailing Party
will be entitled to be reimbursed for all of its reasonable attorneys’ fees and
expenses at all levels of proceedings and for investigations, from the
non-prevailing Party.

13.5 No Publicity. Each Party agrees not to publicize or disclose the existence
or terms of this Agreement to any third Party without the prior consent of the
other Party except as required by law (in which case, the Party seeking to
disclose the information shall give reasonable notice to the other Party of its
intent to make such a disclosure). Neither Party shall make any press release or
similar public statement without the prior consent of the other Party.

 

14. INSURANCE

As long as available in China, Supplier agrees to maintain during the term of
this Agreement (a) workers’ compensation insurance as prescribed by applicable
law; (b) commercial automobile liability insurance if the use of motor vehicles
is required, with limits of at least $1,000,000 for bodily injury and property
damage for each occurrence; (c) commercial general liability insurance,
including blanket contractual liability and broad form property damage, with
limits of at least $5,000,000 combined single limit for personal injury and
property damage for each occurrence; and (d) commercial general liability
insurance endorsed to include products liability and completed operations
coverage in the amount of $1,000,000 for each occurrence. The coverage territory
of

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17



--------------------------------------------------------------------------------

any policies carried by Supplier under this Agreement should be worldwide and
coverage shall only be placed with insurers with a minimum A.M. Best rating of
A-/VII in the most recent edition of A.M. Best. All insurance coverage carried
under this Agreement by Supplier shall be primary and non-contributory with
respect to any coverage carried by Powerwave. Concurrent with the execution of
this Agreement, Supplier shall furnish to Powerwave certificates or evidence of
the foregoing insurance indicating the amount and nature of such coverage and
the expiration date of each policy. In addition, Powerwave, its directors,
officers, employees and agents shall be named by endorsement as an additional
insured on Supplier’s Commercial General Liability policy. Each Party agrees
that it, its insurer(s) and anyone claiming by, through, under or in its behalf
shall have no claim, right of action or right of subrogation against the other
Party and the other Party’s affiliates, directors, officers, employees and
customers based on any loss or liability insured against under the insurance
required by this Agreement. If the insurance described above is not available in
China, the Supplier will maintain insurance that is customary in China for a
manufacturing company.

 

15. IT SYSTEMS SUPPORT

Supplier agrees to facilitate the communication and system logic links of
specific IT functions and data bases with Powerwave systems including but not
limited to quality and shop floor control systems, documentation and ECO control
systems, advanced shipping notices and inventory and order management systems.
Supplier will conform to information technology standard industry practices to
ensure the security of intellectual property both residing at Supplier and
communicated externally to/from Powerwave. Supplier and Powerwave will jointly
develop web based systems to improve communications.

 

16. INTELLECTUAL PROPERTY RIGHTS

16.1 No Products furnished under this Agreement or consigned tools, consigned
materials, consigned equipment, or equipment or tools designed by Powerwave,
plans, designs, or specifications for producing the same, shall be duplicated or
furnished to others or used to produce products for others without the prior
written consent of Powerwave. Supplier shall take appropriate measures to
protect Powerwave proprietary rights in the Products, component parts and
designs, as well as Powerwave intellectual property relating to the Products
including the following: (1) restricting access to the portion of Supplier’s
facility used for manufacturing Powerwave Products to only Supplier’s employees
on a need to know basis or need to perform basis or involved in the manufacture,
assembly and testing of the Products or when specifically approved by Powerwave;
and (2) treating all proprietary information of Powerwave with the same degree
of care it uses to protect the confidentiality of its own information, which
shall not be less than reasonable care. Supplier shall not use or disclose any
Powerwave intellectual property except in furtherance of the manufacturing the
Product in accordance with the terms of this Agreement. In the event that
Supplier learns any new manufacturing processes or methods from Powerwave during
the term of this Agreement (regardless of how such information is disclosed),
such information shall be considered the Confidential Information and
Proprietary Information of Powerwave. Should Supplier document any of
Powerwave’s Proprietary Information, Supplier shall immediately provide such
documentation to Powerwave. Supplier shall not share such Proprietary
Information with any third party, and it shall not use any of Powerwave’s
Proprietary Information in any work that it performs for a third party. Supplier
shall provide secure facilities and segregate Powerwave’s Products from
Powerwave’s competitor’s products within the facility. Supplier shall also
restrict access to the segregated area through card key access or other such
security procedures that prevent unauthorized individuals from entering the work
area and keep entry-exit logs. Upon Powerwave’s request, the Parties shall meet
in good faith to jointly define any additional security measures that may be
required in order to properly secure any area where Powerwave’s Products are
manufactured. Any manufacturing process technology improvements

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18



--------------------------------------------------------------------------------

developed by Supplier exclusively for Powerwave’s Products and at the expense of
Powerwave may not be used to manufacture products for a competitor of Powerwave
at any Supplier facility without the prior written consent of Powerwave.

16.2 All existing IP owned by or licensed to Powerwave will continue to be owned
by Powerwave. Supplier is licensed to use such of the Powerwave IP as may be
necessary only for the limited purpose of performing its obligations under this
Agreement. No ownership rights are granted to Supplier and Supplier’s
permissible use of Powerwave’s IP is as stated in this Agreement. With respect
to any IP licensed to Powerwave by third parties and included in the license to
Supplier described in the prior sentence, Powerwave warrants that such license
is in good standing and includes all necessary rights of sub-licensing. All
existing IP of Supplier will continue to be owned by Supplier and all IP arising
in the course of Supplier’s performance of this Agreement relating to Supplier’s
manufacturing know-how, manufacturing process and/or manufacturing consulting
services will be owned by Supplier other than IP solely and uniquely related to
the Products which shall be owned by Powerwave. With respect to any IP licensed
to Supplier by third parties, Supplier warrants that such license is in good
standing and includes all necessary rights to permit Supplier to perform its
obligations under this Agreement. Nothing contained herein will be deemed to
grant to Powerwave either directly or by implication, estoppel or otherwise, any
license or other right under any patents, patent applications, or non-patent
rights owned by or licensed to Supplier or its affiliates. Nothing contained
herein will be deemed to grant to Supplier either directly or by implication,
estoppel or otherwise, any license or other right under any patents, patent
applications, or non-patent rights owned by or licensed to Powerwave or its
affiliates, except those granted under the License and Manufacturing Agreement
to be executed by the Parties as necessary for the limited purpose of performing
its obligations under this Agreement. Supplier and Powerwave may not use any IP
of the other Party for any other purpose.

 

17. MISCELLANEOUS

17.1 Integration Clause. This Agreement (including the Exhibits and Schedules to
this Agreement) constitutes the entire agreement of the Parties, superseding all
previous Agreements covering the subject matter. This Agreement shall not be
changed or modified except by written agreement, specifically amending,
modifying and changing this Agreement, signed by Supplier and an authorized
representative of the Powerwave.

17.2 Order of Precedence. All quotations, Orders, acknowledgments and invoices
issued pursuant to this Agreement are issued for convenience of the Parties only
and shall be subject to the provisions of this Agreement and the Exhibits
hereto. When interpreting this Agreement, precedence shall be given to the
respective parts in the following descending order: (a) this Agreement;
(b) Schedules and Exhibits to this Agreement; and (c) those portions of the
Order, VDS and Purchase Order that are not pre-printed and which are accepted by
Supplier. The Parties acknowledge that the preprinted provisions on the reverse
side of any such quotation, Order, VDS, Purchase Order, acknowledgment or
invoice shall be deemed deleted and of no effect whatsoever. Subject to
Section 2.1, no modification to this Agreement, the Exhibits or any Order, VDS
or Purchase Order shall be valid without the prior written consent of the
authorized signatories of Supplier and Powerwave.

17.3 Assignment. Neither this Agreement nor any rights or obligations hereunder
shall be transferred or assigned by either Party without the written consent of
the other Party, which consent shall not be unreasonably withheld or delayed.
This Agreement may be assigned in whole or in part by either Party to (a) any
Affiliate of such Party provided that such Party remains secondarily liable
under this Agreement and/or (b) any third party that acquires all or
substantially all of such Party’s assets provided that the acquirer is (i) not a
competitor to the other Party and (ii) has sufficient creditworthiness to meet
such Party’s obligations hereunder.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19



--------------------------------------------------------------------------------

17.4 Notices. Wherever one Party is required or permitted or required to give
written notice to the other under this Agreement, such notice will be given by
hand, by certified U.S. mail, return receipt requested, by overnight courier, or
by fax and addressed as follows:

 

If to Powerwave:     with a copy to: Powerwave Technologies, Inc.     Powerwave
Technologies, Inc. 1801 East St. Andrew Place     1801 East St. Andrew Place
Santa Ana, California 92705     Santa Ana, California 92705 Attn: Chief
Procurement Officer    

Attn: Chief Financial Officer

Phone: +49 (172) 722.2608    

Phone: (714) 466-1000

     

Fax (714) 466-5801

If to Supplier:     with a copy to: Supplier     Supplier

 

   

 

 

   

 

Attn:  

 

    Attn:  

 

Phone:  

 

    Phone:  

 

Fax:  

 

    Fax:  

 

All such notices shall be effective upon receipt. Either Party may designate a
different notice address from time to time upon giving ten (10) days’ prior
written notice thereof to the other Party.

17.5 Disputes/Choice of Law/Attorneys Fees. The Parties shall attempt to resolve
any disputes between them arising out of this Agreement through good faith
negotiations. Any dispute, controversy or claim arising out of this Agreement,
or the breach, termination or invalidity thereof, that cannot be settled through
the consultation of Parties shall be settled by arbitration which shall be
conducted in accordance with the Arbitration Rules of the United Nations
Commission on International Trade Law (“UNCITRAL”) in effect at the time of
applying for arbitration. The appointing authority shall be the Hong Kong
International Arbitration Centre (HKIAC) and the place of arbitration shall be
Hong Kong at the HKIAC. There shall be only one arbitrator. The language to be
used in the arbitration proceedings shall be English. The arbitral award is
final and binding upon both parties This Agreement shall be construed in
accordance with the substantive laws of the State of California (excluding its
conflicts of laws principles). The provisions of the United Nations Conventions
on Contracts for the International Sale of Goods shall not apply to this
Agreement. The prevailing Party shall be entitled to recover its costs and
reasonable attorney’s fees from the non-prevailing Party in any action brought
to enforce this Agreement.

17.6 Compliance with Law. Each party’s performance under this Agreement will
comply with all applicable laws and regulations, including all applicable import
laws, rules and regulations. Specifically, each party agrees not to make any
payment or gift to government officials or employees in violation of local laws
or the United States Foreign Corrupt Practices Act.

17.7 Powerwave and Supplier shall, using their best efforts, comply with all
applicable export laws and regulations (including U.S. export laws and
regulations) in connection with the Products and technology, and each party
agrees that, it will obtain all necessary licenses or approvals from the U.S.
Government prior to the: (i) transfer, export or re-export, directly or
indirectly, of any Products or technical data or any direct product of that
technical data (including Confidential Information), or (ii) disclosure of any
technical data (including Confidential Information) acquired from the other
party to any Third Country National, which shall mean any person or company who
is a citizen or permanent resident of any country that is subject to U.S.
economic sanctions or that is subject to restrictions under the U.S. Export
Administration

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20



--------------------------------------------------------------------------------

Regulations. Supplier will obtain Powerwave’s written consent for any re-export
or re-transfer of Products and technical data, as well as for any disclosure of
technical data to a Third Country National. Under no circumstances may Supplier
export or re-export any Products or technical data to countries, persons, or
entities that are subject to U.S. economic sanctions or that are subject to
restrictions under the U.S. Export Administration Regulations. Countries subject
to broad economic sanctions currently include Cuba, Iran, North Korea, Sudan and
Syria.

17.8 If Products are supplied by Supplier in support of a U.S. Government
contract there are certain clauses that are required to be passed through to
Supplier. Supplier agrees that upon the request of Powerwave it will negotiate
in good faith with Powerwave relative to amendments to this Agreement to
incorporate additional provisions herein or to change provisions hereof, as
Powerwave may reasonably deem necessary in order to comply with the provisions
of the applicable U.S. Government prime contract or with the provisions of
amendments to such prime contract.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date, by their officers, duly authorized.

 

Shenzhen Tatfook Technology Co., Ltd.     Powerwave Technologies, Inc. By:   /s/
Linda Xu     By:   /s/ Marvin MaGee   Signature       Signature Linda Xu    
Marvin MaGee Typed Name     Typed Name Vice President     Chief Operating
Officer Title     Title April 24, 2012     April 24, 2012 Date     Date

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

22



--------------------------------------------------------------------------------

INDEX

1.   TERM

2.   PRICING

3.   PAYMENT TERMS

4.   PURCHASE ORDERS/FORECAST/RESCHEDULE

5.   DELIVERY AND ACCEPTANCE

6.   CHANGES

7.   WARRANTY

8.   POWERWAVE FURNISHED EQUIPMENT AND COMPONENTS

9.   INDEMNIFICATION AND LIMITATION OF LIABILITY

10. TERMINATION

11. QUALITY

12. FORCE MAJEURE

13. CONFIDENTIALITY AND NON-SOLICITATION OF EMPLOYEES

14. INSURANCE

15. IT SYSTEMS SUPPORT

16. INTELLECTUAL PROPERTY RIGHTS

17. MISCELLANEOUS

EXHIBITS

 

a. PRICING FOR PRODUCTS

B. PRICING REVIEW PROCESS

C. POWERWAVE EXCESS AND OBSOLETE MATERIAL PROCESS

D. E&O CLAIM TEMPLATE

E. POWERWAVE FURNISHED EQUIPMENT, COMPONENTS AND DOCUMENTATION

F. FLOW DOWN PROVISIONS

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

23



--------------------------------------------------------------------------------

EXHIBIT A

PRICING

The price for Box Build Products during the Transition Period is Powerwave’s
existing bill of material cost [*].

Products:

The Box Build Products currently being manufactured in Powerwave’s manufacturing
facility in Suzhou China.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

24



--------------------------------------------------------------------------------

EXHIBIT B

PRICING REVIEW PROCESS

Prior to the end of the Transition Period, the parties will conduct a meeting
during which the parties will mutually agree upon a cost reduction roadmap for
the year following the Transition Period, which is organized by product
categories. The cost reduction roadmap shall include a timeframe goal for the
achievement of cost reductions and shall also include consideration of new
technology, existing inventory, Product approval procedures and special
discounts on special projects. Four weeks prior to the end of a quarter, the
Parties will meet to discuss their progress towards the goals set forth in the
cost reduction roadmap. This process shall be repeated on on an annual basis.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

25



--------------------------------------------------------------------------------

EXHIBIT C

POWERWAVE EXCESS AND OBSOLETE MATERIAL PROCESS

 

LOGO [g366268g03e13.jpg]

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

26



--------------------------------------------------------------------------------

LOGO [g366268g42a31.jpg]

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

27



--------------------------------------------------------------------------------

EXHIBIT D

E&O CLAIMS TEMPLATE

 

CLAIM DATE                    3/1/2010

                                                                               
        INVENTORY DATA     CLAIM DATA   DEMAND DATA

Component
Part No.

  Powerwave
Part No.   Description   Used-On
Assmbly
No.   Cost
Each $     Total Qty
(incl
Buffer)     Buffer
Qty     Audited
Qty     Powerwave
consigned
Qty     Claim
Qty     Claim $     Claim
Reason   Total
Current
Demand
Qty    

Current
Demand (Assy
No., Qty per
Assy, Total
Demand)

  Total
Demand
Qty
when
PO
placed    

Demand when
PO placed (Assy
No., Qty per
Assy, Total
Demand)

A12345678   P12345678   Housing   1234ABC   $ 120.50        205        50       
200        0        180      $ 21,690.00      MOQ     20      1234ABC(1per) : 20
Demand     310      1234ABC(1per) : 310 Demand S3333454   S3333454   Transistor
  1234ABC
XYZ9999   $ 0.52        5399        500        5399        0        5859      $
3,067.19      Demand
Change     540     

1234ABC(12per) : 240 Demand

XYZ9999(5per) 300 Demand

    5220     

1234ABC(12per) : 4920 Demand

XYZ9999(5per) 300 Demand

ww44445   ww44445   Cable   XYZ9999   $ 153.00        145        20        85   
    300        85      $ 13,005.00      Demand
Change     60      XYZ9999(1per) 60 Demand     190      XYZ9999(1per) 190 Demand

 

                                                                               
SUPPLY DATA   On-Order
Qty     Last
Consigned
Pull Date     Last
Consigned
Pull Qty     Last
Vendor
PO
Receipt     Qty
Received    

Vendor

  Powerwave
Sourced (Y)   PO No.     PO
placed
date     Manuf.
Part No.   Supply
LeadTime
Weeks
(7  days)     Std Pack
Qty     MOQ     Vendor
Cancel
Terms   Total Stk
Qty
when PO
placed     0          0        2/13/2008        100      Metal Housing Inc.   Y
    56789        1/4/2008      A12345678     6        1        100      Full
cancel
privileges     200      1000          0        2/1/2008        5000      ABC
Components   N     11345        1/15/2008      PZ2222     2        1000       
1000      50%
liability     2000      0        1/4/2008        100        2/19/2008        80
     A1 CABLES   Y     100345        1/22/2008      ww44445     3        10     
  20      NCNR     160   

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

28



--------------------------------------------------------------------------------

Week

      1     2     3     4     5     6     7     8     9     10     11     12    
13     14     15     16     17   18   19   20   21   22   23   24   25   26  
Product #                                                    

1

 

1234ABC

    10        20        20        20        20        20        20        20   
    20        20        20        20        20        20        20        20   
                   

2

 

1234ABC

    10        15        20        0        0        20        20        20     
  20        20        20        20        20        0        0        0         
             

3

 

1234ABC

    10        12        10        0        20        20        20        0     
  0        0        0        0        0        20        20        20           
           

4

 

1234ABC

    10        12        10        8        20        20        10        0     
  10        0        0        0        0        20        20        20         
             

5

 

1234ABC

    10        12        10        8        25        10        10        10     
  10        10        0        0        0        0        0        0           
           

6

 

1234ABC

    10        12        10        8        25        10        10        10     
  10        0        0        0        0        0        0        0             
         

7

 

1234ABC

    10        12        10        8        25        10        0        10     
  10        0        0        0        0        0        0        0             
         

8

 

1234ABC

    10        12        10        8        25        10        0        20     
  20        0        0        0        0        0        0        0             
         

9

 

1234ABC

    10        12        10        8        25        10        0        20     
  20        0        0        0        0        0        0        0             
         

10

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

11

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

12

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

13

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

14

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

15

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

16

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

17

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

18

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

19

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

20

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

21

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

22

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

23

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

24

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

25

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

26

 

1234ABC

    10        12        10        8        25        10        0        20     
                                 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

29



--------------------------------------------------------------------------------

Week

       1     2     3     4     5     6     7     8     9     10     11     12  
  13     14     15     16     17   18   19   20   21   22   23   24   25   26   

Product #

                                                   

1

  

XYZ9999

    5        50        50        20        20        50        50        30     
  50        50        50        50        50        50        50        50     
                 

2

  

XYZ9999

    5        10        50        20        20        20        50        0     
  0        50        50        50        0        0        50        50         
             

3

  

XYZ9999

    5        10        50        20        20        20        50        0     
  0        50        50        50        0        0        50        50         
             

4

  

XYZ9999

    5        10        50        15        5        20        20        10     
  50        50        0        0        0        0        10        10         
             

5

  

XYZ9999

    5        10        50        15        20        20        20        20     
  20        10        0        0        0        0        0        10           
           

6

  

XYZ9999

    5        10        50        15        20        20        20        10     
  20        20        20        0        0        0        0        0           
           

7

  

XYZ9999

    5        10        50        15        20        20        30        10     
  0        0        10        10        0        0        0        0           
           

8

  

XYZ9999

    5        10        50        15        20        20        20        20     
  40        20        20        0        0        0        0        0           
           

9

  

XYZ9999

    5        10        50        15        20        20        20        20     
  20        20        20        0        0        0        0        0           
           

10

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

11

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

12

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

13

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

14

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

15

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

16

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

17

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

18

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

19

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

20

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

21

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

22

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

23

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

24

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

25

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

26

  

XYZ9999

    5        10        50        15        20        20        20        20     
                                 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

30